331 F.2d 851
Cameron H. STEWART, Appellantv.UNION RAILROAD COMPANY, a corporation.
No. 14693.
United States Court of Appeals Third Circuit.
Argued May 19, 1964.Decided May 29, 1964.

Paul F. Laughlin, Pittsburgh, Pa., (McArdle, Harrington, Feeney & McLaughlin, Pittsburgh, Pa., on the brief), for appellant.
James R. Orr, Pittsburgh, Pa.  (Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The judgment of the District Court of October 30, 1963, will be affirmed.